Appeal from order, Supreme Court, New York County (Rolando T. Acosta, J.), entered on or about November 19, 2004, which, in an action by a limited partner against a general partner of a certain partnership, inter alia, denied plaintiffs motion for summary judgment removing defendant as general partner, unanimously dismissed, with costs in favor of defendant, payable by plaintiff.
The interlocutory order and judgment denying plaintiffs motion for summary judgment is no longer reviewable on direct appeal, a final, unappealed judgment having since been entered on May 23, 2005 disposing of the action (see Kirby v Turner Constr. Co., 286 AD2d 618 [2001]). Were the appeal properly before us, we would find it to be without merit. There was no evidentiary support for plaintiff’s claim that defendant had committed theft. Concur—Saxe, J.P., Marlow, Ellerin, Gonzalez and McGuire, JJ.